Citation Nr: 0808054	
Decision Date: 03/10/08    Archive Date: 03/17/08

DOCKET NO.  06-00 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
pursuant to the provisions of 38 U.S.C.A. § 1318(b) (West 
2002).

3.  Entitlement to accrued benefits.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESSES AT HEARING ON APPEAL

The appellant and her daughter


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to January 
1970.  He died on March [redacted], 2005.  The appellant is his 
surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

Good or sufficient cause having been shown, the appellant's 
case has been advanced on the docket pursuant to the 
provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. 
§ 20.900(c) (2007).

Finally, for reasons which will become apparent, this appeal 
is being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify you if further 
action is required on your part.



REMAND

Among other things, the appellant in this case seeks service 
connection for the cause of the veteran's death.  In 
pertinent part, it is contended that the veteran's service-
connected multiple joint arthritis caused or contributed 
substantially or materially to pneumonia, which ultimately 
led to the veteran's death from respiratory distress syndrome 
and multisystem organ failure.  

In that regard, in mid July 2007, and subsequent to the 
issuance of the most recent Supplemental Statement of the 
Case in February of that same year, there was received at the 
Board additional evidence.  That evidence consisted of a 
statement from the veteran's private physician to the effect 
that, prior to his death, the veteran was in a chronic 
debilitated state from severe degenerative arthritis which 
could have made him more susceptible to pneumonia, which 
ultimately led to his death.  Such evidence clearly relates 
to and/or has a bearing on the appellant's current claims, 
and must, therefore, absent a waiver, be referred to the 
agency of original jurisdiction (in this case, the RO) for 
initial review.  Currently, there exists no written waiver 
(as required by regulation) of the appellant's right of 
initial RO review of the recently submitted evidence.  
38 C.F.R. § 20.1304(c) (2007).

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO for the following action:  

1.  The AOJ should refer the file to a 
physician for review.  It is requested 
that the examiner review the file, to 
include the opinion that the veteran was 
in a chronic debilitated state from 
severe degenerative arthritis which could 
have made him more susceptible to 
pneumonia, which ultimately led to his 
death.  It is requested that the examiner 
enter an opinion that determines whether 
there was any relationship between 
service connected disability and the 
cause of death.  The examiner must opine 
as to whether the opinion of the private 
examiner is supported or not.  
Specifically, does the evidence of record 
support the conclusion that the veteran 
was in a severe debilitated state from 
degenerative arthritis?  If in a 
debilitated state, did such make him more 
susceptible to pneumonia?

2.  The AOJ should review the appellant's 
claims for service connection for the 
cause of the veteran's death, as well as 
her claims for Dependency and Indemnity 
Compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1318(b) and 
accrued benefits, specifically taking 
into account the recently submitted 
evidence noted above, which is to say, 
the July 2007 statement of the veteran's 
private physician.  Should the benefits 
on appeal remain denied, the appellant 
and her representative should be provided 
with an additional Supplemental Statement 
of the Case (SSOC).  The SSOC must 
contain notice of all relevant action 
taken on the claims for benefits since 
the issuance of the aforementioned SSOC 
in February 2007.  An appropriate period 
of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



